DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/20/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance

1.	Claims 1-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an electrochromic element comprises the peripheral sealing seal is an anodic reaction-preferential peripheral sealing seal in which an oxidation reaction of the anodic electrochromic compound preferentially occurs near the peripheral sealing seal, and wherein Sc < SA, where SA is an area demarcated by the peripheral sealing seal of the anode electrode, and Sc is an area demarcated by the peripheral sealing seal of the cathode electrode; (claim 8) an electrochromic element comprises the peripheral sealing seal c < SA, where SA is an area demarcated by the peripheral sealing seal of the anode electrode, and Sc is an area demarcated by the peripheral sealing seal of the cathode electrode.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	O'Shaughnessy (US ) discloses a Transparent Electrode For An Electrochromic Switchable Cell, in figures 1 and 2, comprising of  a pair of electrode assemblies (22 and 24) having their inner marginal edges (26 and 28), respectively, joined together by spacing element (29), the spacing element (29) is also considered as sealer in the reference, and electrochromic medium (33) comprising at least two compounds, including at least one anodic electrochromic compound and at least one cathodic electrochromic compound, with the anodic compound representing an oxidizable material and the cathodic compound representing a reducible material.  c < SA, where SA is an area demarcated by the peripheral sealing seal of the anode electrode, and Sc is an area demarcated by the peripheral sealing seal of the cathode electrode.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872